DECISION
The application of the above-named defendant for a review of the sentence for Count I, Robbery, 40 years plus 10 years for the use of'a weapon, to run consecutively; Count III, Sexual Intercourse Without Consent, 20 years plus 10 years for the use of a Weapon to run consecutively; Counts I & III shall be served concurrently; credit for time served; DANGEROUS DESIGNATION imposed on December 7, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Mark Nord of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.